Mr. Justice Morris
delivered the opinion of the Court:
Pour several propositions have been submitted on the part of the appellant. They are these:
(1) That the grant of a permit by the authorities of the District of Columbia for the construction of the iron railing, whereof the offensive gate was a part, and whereby, as it is claimed, a part of the public thoroughfare was appropriated to private uses, was not warranted by law; and that the permanent occupation of part of the public thoroughfare which thereupon ensued was a nuisance in itself, the sanction of which by the authorities of the District rendered the latter-liable, without further notice, for any injury resulting from the obstruction.
(2) That inasmuch as the construction and maintenance of this iron railing constituted in themselves a nuisance, the District of Columbia was bound, without any notice to its authorities, either actual or constructive, to see that the street was in safe condition.
(3) That the condition of the gate which caused the obstruction to the highway was dangerous in fact, and had *291existed for such a length of time as that the authorities of the District, by a proper supervision of the public sidewalks, ought to have known such condition and ought to have applied a remedy to it.
(4) That the evidence tending to show that the gate in question had been permitted unduly to stand over the sidewalk and across it, and thereby to constitute an obstruction dangerous to life and limb, was such in quantity and character as required it to be submitted to the jury on the question of notice to the District.
With reference to the first and second of these propositions, which may be considered together, we find ourselves unable to accept them as well founded in law, in so far as they are applied to this case. Of course it may be conceded that it is not competent for the municipal authorities of the District of Columbia, by any regulation which they may undertake to malee, in the absence of specific legislation for the purpose, to authorize any individual to appropriate any part of the public thoroughfare permanently to his own use, otherwise than is required by law and by general usage for the enjoyment of his own property adjacent thereto; and that the permanent occupation of any ,part of the public thoroughfare by an individual for his own exclusive use and benefit, whether with or without authority from the Commissioners of the District or other municipal agents of the District, would constitute a nuisance in itself. But no such condition is shown in the present case.
The record in the present case shows that permission was given by the authorities of the District to the owner of the Lincoln apartment house to fence in the adjacent portion of the sidewalk to an amount and in a manner consistent ■with the general parking system of the city of Washington. Now, no question is made as to the validity and propriety of this parking system, which adds so greatly to the beauty of our city and the general good and convenience of the municipality. On the contrary, counsel for appellant has only praise for the system. But the argument is that in the present instance the inclosure was for private use, and *292not in accordance with, the general parking system. Of this, however, there is no evidence whatever in the record. The permission given by the authorities was for an inclosure in accordance with the parking system. If the owner of the adjoining property abused the permission, and converted the inclosure to uses of his own inconsistent with the parking system, which there is nothing in the record to show, a different case might be presented. But,' until the contrary is shown, and until it is made to appear that the authorities of the District have improperly sanctioned such an appropriation of the public thoroughfare for private use, the appellant’s propositions in this regard have no application.
The appellant’s third and fourth propositions raise the question whether there was testimony in the case sufficient to be submitted to the jury to show that the District of Columbia was chargeable with notice of the existence of the obstruction caused by the swinging gate, if obstruction in fact it was, and was therefore also chargeable with negligence for its failure to have the obstruction removed. And this question, in view of the peculiar character of the alleged obstruction, which was likely to appear and disappear, and thus perhaps escape observation by the authorities, is not entirely without difficulty.
Actual notice by the District is not claimed; there is no proof of any. What is claimed is constructive notice, which is as effectual, if sufficiently shown, to charge the municipal authorities as would be actual notice. As defined with regard to the District of Columbia by the Supreme Court of the United States in the case of District of Columbia v. Woodbury, 136 U. S. 450, with reference to a similar case of personal injury, constructive notice means —
“ — that the District authorities, within the scope of their opportunities and money, being under an obligation to exercise a general supervision of the streets, and to keep themselves informed about their condition, if a street remains in a dangerous condition so long that the authorities could not help, in the exercise of ordinary care and diligence, knowing that fact, and did not know it because they failed to ex*293ercise proper vigilance, then the law imputes notice to them; in other words, they have notice in contemplation of law, and that is constructive notice.”
And in this connection may also be cited the language of the Supreme Court of the United States in the case of District of Columbia v. Armes, 107 U. S. 519, where it was said, with reference to. other accidents that had happened previously from the same obstruction by which the plaintiff in that case was injured, and as to their sufficiency to impute notice to the municipal authorities:
“As publicity was necessarily given to the accidents, they also tended to show that the dangerous character of the locality was brought to the attention of the authorities.”
Our inquiry, then, is to ascertain whether there is testimony in the present case tending fairly to bring it within the scope of the enunciations of law thus made by the Supreme Court. Disregarding other evidence, we find the testimony in the record of a lady who resided in the house immediately adjoining the Lincoln apartment house to the west and who, according to the record, testified substantially as follows:
“ Nor a long time it (the. gate) was more out than any other way. It naturally seemed to fall that way. Nor a long time, I was going to say for as much as a year, I had been in the habit of seeing this gate swinging out or standing out over the sidewalk.” And then her testimony proceeds thus in narrative form:
“ That while seated in the bay window of her house and looking out of her window she had an unobstructed view of said west gate; that she saw numerous persons walk against said west gate; that they -would make strong exclamations as they passed her house; that these accidents occurred a great many times prior to the accident of plaintiff; that she ran into said west gate twice, the first time on June 9, 1899, and the second time in October, 1899, and was hurt badly the second time; that most of the accidents she spoke of occurred in the daytime; that said west gate swung in and out, but it was more open to the outside that to the inside; *294that nothing called attention to the said west gate in January, 1900; that she Avas hurt herself by said west gate in June and October, 1899; that she saw a number of persons walk against said west gate between October, 1899, and January, 1900.; that during the Christmas holidays of 1899 she saw a number of persons hurt by said west gate by walking against it.”
This is testimony tending to show, if the jury gave full credit to it, that there was a dangerous obstruction in the public thoroughfare, that several persons before the plaintiff had been injured by it, and that it had existed so long that the defendant should have known its existence and applied a remedy to it. Of course, in connection with this testimony the jury should consider the peculiar character of the obstruction, the fact that it appeared at one time and disappeared at another, and that the agents of the District of Columbia might well have passed and repassed there many times a day and yet not have recognized the obstruction, unless their attention Avas specially directed to it. All this it is proper for the jury to consider; and we are of opinion that the testimony should have been submitted to them in order that they might determine from all the circumstances of the case whether the authorities of the District exercised a proper supervision in the premises, and with reasonable care and diligence could have known the existence of the obstruction, and failed to exercise proper vigilance. It appears to us that there Avas sufficient in this case to justify its submission to the jury, and that there was error in withdrarving it from them.
It follows that the judgment appealed from must be reversed, with costs; and that the cause must be remanded to the Supreme Court of the District of Columbia, with directions to award a new trial. And it is so ordered.

Reversed.